Citation Nr: 0101386	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-02 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the shoulders.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1983 with approximately one year and ten months of prior 
unverified active service.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran presently contends that his bilateral shoulder 
disability, characterized as degenerative joint disease of 
the shoulders was incurred in active service.  After his 
claim for service connection was received, the veteran 
underwent a VA rating examination in June 1998.  The report 
of that examination shows that the veteran complained of 
experiencing pain and tenderness in his shoulders.  Following 
receipt of the X-ray reports, the examiner offered that the 
veteran showed evidence of degenerative joint disease in his 
shoulders.  However, the examiner did not address the 
etiology of that disorder in his final diagnosis or 
examination report.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his shoulder disorder since 
service.  After securing any necessary 
authorization, all identified treatment 
records, not currently of record, should 
be obtained and associated with the 
claims file.  If no additional records 
are identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by an appropriate medical 
specialist.  The examiner is requested to 
determine the nature and etiology of any 
bilateral shoulder disorder found to be 
present.  The examiner is requested to 
review the veteran's claims file, and 
upon completion of a clinical 
examination, should offer an opinion as 
to whether it is at least as likely as 
not that the veteran currently suffers 
from a bilateral shoulder disability that 
was incurred in active service.  All 
necessary studies and/or tests should be 
conducted.  The veteran's claims file, 
including all newly associated evidence, 
should be made available to the examiner 
for review in advance of the scheduled 
examination.  If the veteran is not found 
to have a bilateral shoulder disability, 
or if the evidence fails to establish a 
nexus or link between the veteran's 
active service and any identified 
shoulder disability, the examiner should 
so indicate.  Any medical opinion offered 
should be reconciled with all other 
relevant medical opinions of record.  
Further, a complete rationale for all 
opinions expressed must be included in 
the typewritten examination report.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
degenerative joint disease of the 
shoulders on the basis of all applicable 
laws and regulations.  If the benefit 
sought is not granted, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





